DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant elected the following species on 11/4/2020 without traverse: F108; β0/β0; human βA-T87Q; and BB305.  
Claims 342-346 are drawn to species that have been withdrawn by species election.  As such, these claims will not be considered at this time.  However, if allowable subject matter is determined, the withdrawn species recited will be considered and rejoined as needed.
Claims 327-341, 347, and 348 are under consideration in this office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 327-341 and 347 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Following a review of the specification, examiner thinks that this claim may intend to encompass the following: A method of transducing a population of hematopoietic stem or progenitor cells comprising culturing the cells in a medium comprising (i) a lentiviral vector; (ii) PGE2, 16,16-dimethl PGE2, or an analogue thereof; and (iii) a poloxamer having a molecules weight of at least 10,000 Daltons (pol10K) or a poloxamer having an average molecular weight of polypropylene subunits greater than about 2250 Daltons (pol2500), wherein pol10K or pol2500 comprise greater than about 
Claims 328-341 and 347 depend upon claim 327 and thus also have the above issues of indefiniteness.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 327 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heffner (WO 2013/049615 A1 pub date:6/4/2013; of record in IDS 11/4/2020) in further view of Anastasov (WO 2013/127964 A1 pub date:9/6/2013; of record in IDS 11/4/2020) and Finotti (Finotti et al.  Journal of Blood Medicine (2015:6.  Pp69-85).
Regarding claim 327, Heffner teaches a method for increasing the transduction efficiency of hematopoietic stem or progenitor cells comprising culturing the cells and retrovirus in culture medium comprising a compound that increases prostaglandin EP receptor signaling (p. 89, claim 7).  Heffner teaches that the compound can be PGE2, 16, 16-dimethyl PGE2, or an analogue therefore (p. 89, claims 11 and 12).  Heffner teaches that the retroviral vector can be a lentiviral vector, more particularly an HIV-1 or HIV-2 lentiviral vector (p. 39, paragraph starting line 6).  Heffner also teaches that rd and 4th full paragraph).
Heffner does not teach that the culture comprising a poloxamer having a MW of least 10KDa or a poloxamer having an average MW of polypropylene subunits greater than about 2500Da and comprising greater than about 40% polyethylene oxide.  However, Anastasov teaches a method of transducing target cells that are difficult to transduce comprising contacting the target cell with a retroviral vector and a poloxamer having a MW of 12.8 kDa to about 15kDa.  Further, the method can optionally include combining the poloxamer with a polycationic substance (p. 1, lines 1-5).  For genetic modification of most cells transduction mediated by viral vectors is the method of choice. In particular retroviral vectors, such as for example lentiviral vectors are used (p. 1, lines 19-21).  The target cell according to the invention can be any cell that is targeted for transduction with a viral vector.  Hematopoietic stem cells are also included as a cell for use in the transduction method (p. 4, lines 15-16; p. 5, lines 10-13).  Multiple species of poloxamer are taught (p. 6, line 25 to p. 7, line 28).  The inventors in Anastasov have surprising found that poloxamers of the invention significantly enhance the transduction efficiency of retroviral vectors in adherent or suspension target cells without essentially affecting their viability.  For example, using lentiviral vectors it could be shown that the poloxamer designated F108 showed less cytotoxicity than the state of the art transduction enhancer polybrene even at concentrations 100x higher than those of polybrene.  Most surprisingly, the transduction enhancing effect of the poloxamer used is not confined to specific cell types.  Thus the 
Thus it would have been obvious to an artisan of ordinary skill at the time of effectively filing that one could include a poloxamer, such as F108, as taught by Anastasov, to the hematopoietic stem or progenitor cell lentiviral transduction method of Heffner to predictably arrive at the limitations of claim 327.  The artisan would have a reasonable expectation of success because Anastasov teaches that their methods successfully transduce target cells of most types, including hematopoietic stem cells, with lentiviral vectors.  Further, the artisan would be highly motivated to include a poloxamer such as F108 because Anastasov teaches that it significantly enhances lentiviral transduction efficiency with reduced cytotoxicity and maintenance of cell viability.  Thus, Heffner in view of Anastasov renders claim 327 obvious.
Regarding claim 328, Heffner teaches CD34+ or CD133+ hematopoietic stem cells (p. 72, third and fourth full paragraphs).  As such, Heffner in view of Anastasov renders claim 328 obvious for reasons discussed above.  
Regarding claims 329-331 and 337, Heffner teaches that hematopoietic stem or progenitor cells can be transduced lentiviral vector comprising gene encoding anti-sickling proteins, such a human βA-T87Q-globin proteins.  Heffner teaches that the cells transduced can be hematopoietic stem or progenitor cell that hemoglobinpathy, thus have the claimed alleles.  Thus Heffner in view of Anastasov teaches the limitations of claims 329-337, rendering these claims obvious.
Regarding claims 332 and 333, Heffner teaches that when CD34 positive cells are transduced, the vector particles may be induced with the cells using a dose 
Regarding claim 334, Heffner teaches an HIV lentiviral vector as discussed above.  As such, Heffner in view of Anastasov render claim 334 obvious.
Regarding claims 335 and 336, Heffner teaches that the lentiviral vector comprising a modified 5’ LTR, A Psi packaging signal, an RRE RNA export element, a cPPT, a promoter, such as the beta-globulin promoter operably linked to a gene of interest, and a SIN 3’ LTR (p. 7, line 14 to last line; p. 11-16).  Thus Heffner in view of Anastasov render claims 335 and 336 obvious.
Regarding claim 338, Heffner as discussed above teaches the use of lentiviral vector encoding beta-globin variant with the intension of providing therapeutic cells for treatment of allelic profiles that lead to sickling disease.  Heffner does not expressly teaches lentiglobin BB305 or any of the other species claimed.  However, Finotti provides a review of the art for gene therapy to treat beta-thalassemia.  Finotti discusses the allelic profiles for beta-globin gene that lead to sickling and teaches lentiviral vector developed for gene therapy treatment, including lentiglobin HPV569 vector, lentiglobin BB305 vector, AnkT9W, T9Ant2W, G-Globe, Globe, BGM01, BG-1, TNS-9, Vm3-400 vector, V5m3, G9, V5 and d423betaAgamma, and shBCL11A (paragraph bridging pp. 72 and 73, Figure 2 and Figure 3.  Further, Finotti teaches that teaches that all of these vector were available prior to 2015.

Regarding claims 339 and 340, Heffner teaches PGE2 and 16,16-dimethyl PGE2 as discussed above.  Thus Heffner in view of Anastasov render claims 339 and 340 obvious.
Regarding claim 341, Anastasov teaches a poloxamer having an average MW of propylene subunits of at least 2550 or 3250 Daltons and 40 or 50% polypropylene oxide by teaching F108 as described above.  As such, Heffner in view of Anastasov render claim 341 obvious.
Regarding claim 347, Anastasov teaches that the treatment with a poloxamer can be combined with other known polycationic polymer as discussed above.  Further Anastasov teaches that the polycationic polymer can be PEI, polybrene, PPL, PEG-PPL block copolymer, or a protamine sulfate (p. 2, lines line 4-14; p. 9, lines 8-25; p. 10, line 35 to p. 12, line 10).  Thus Heffner in view of Anastasov renders claim 347 obvious for reasons discussed above.

The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention." 
In the present situation, rationales A, B, and G are applicable. The claimed method was known in the art at the time of filing as indicated by Heffner in view of Anastasov and Finotti. Thus, the teachings of the cited prior art in the obviousness .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 327-341, 347, and 348 is/are rejected under 35 U.S.C. 103 as being obvious over Bassan (US 9,988,644 B2 pub date: 6/5/2018; effectively filed:9/30/2011; of record in IDS 11/4/2020) in further view of Anastasov (WO 2013/127964 A1 pub date 9/6/2013) and Finotti (Finotti et al.  Journal of Blood Medicine (2015:6.  Pp69-85).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
Bassan has identical teachings to Heffner in the above rejection.  As such, Bassan in view of Anastasov and Finotti render the claims obvious for the reasons discussed above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 327, 328, 334, 339, 340, 341, 347, and 348 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 19, 26, 38, 45 of U.S. Patent No. 9,988,644 in view of Anastasov (WO 2013/127964 A1 pub date 9/6/2013).
The basis for this rejection is the same as discussed above in the art rejections. 
Regarding instant claim 327, patent claims 1, 19, and 38 teach a method of transducing 34+ hematopoietic stem cells comprising culturing the cells with a lentiviral vector, PGE2, 16,16-dimethyl PGE2, or an analogue thereof.  The patent claims does not teach the inclusion of the claimed poloxamer.  However, Anastasov teaches the inclusion claimed poloxamer, particularly species F108, in lentiviral transduction methods.  As such, it would have been obvious to include the poloxamer of Anastasov in the lentiviral transfection method of patent claims to arrive at the limitations of instant claim 327.  An artisan would have a reasonable expectation of success because Anastosov teaches that successful lentiviral transduction in the present of such poloxamers.  Further an artisan would be motivated to include the poloxamer of 
Regarding instant claim 328, patent claims teach CD34+ cells as discussed above. 
Regarding instant claim 334, patent claims 8, 26, and 45 specify the HIV lentiviral vector as also claimed in instant claim 334.
Regarding instant claim 339, patent claims teach PGE2 as discussed above.
Regarding instant claim 340, patent claims teach 16,16-dimethyl PGE2 as discussed above.
Regarding claims 341, patent claims in view of poloxamer taught by Anastasov as discussed above.
Regarding claim 347, patent claims 1, 19, and 38 in view of Anastasov render the limitations obvious for reasons discussed above.  Anastasov further teaches that the poloxamer lentiviral transduction method can further comprise a polycationic polymer as claimed to further enhance transduction.  Thus patent claims 1, 19. And 38 in view of Anastasov also render claim 347 obvious.
Regarding claim 348, it is drawn to the culture describe in patent claims 1, 19, and 38 further comprising the claimed poloxamer.  Thus these patent claims in view of Anastasov render the culture of claim 348 obvious for reasons already discussed above.

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA STEPHENS NOBLE whose telephone number is (571)272-5545.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARCIA S. NOBLE
Primary Examiner
Art Unit 1632



/MARCIA S NOBLE/Primary Examiner, Art Unit 1632